DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 2, and 4 thru 13 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  As to claim 2, the prior art of record(s) (closest prior art, Dimino et al., US Patent No: 5,729,450) fails to teach the distance between the first terminal portion and the third terminal portion, the distance between the second terminal portion and the fourth terminal portion, and a distance between the second terminal portion and the third terminal portion are approximately equal and in combination with the other limitations of the base claim.
As to claim 4, the prior art of record(s) (closest prior art, Dimino et al., US Patent No: 5,729,450) fails to teach a mode of a DC voltage to be input to the inverter unit can be selectively switched between a low DC voltage mode in which the first terminal portion and the third terminal portion are electrically connected by the first electrical conductor, and the second terminal portion and the fourth terminal portion are electrically connected by the second electrical conductor, and a high DC voltage mode in which the second terminal portion and the third terminal portion are electrically connected by the third electrical conductor and in combination with the other limitations of the base claim.
As to claim 10, the prior art of record(s) (closest prior art, Dimino et al., US Patent No: 5,729,450) fails to teach each of the first terminal portion, the second terminal portion, the third terminal portion and the fourth terminal portion is formed by a land of a through hole and in combination with the other limitations of the base claim
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see remarks, filed on 10/18/2021, with respect to claims 2, and 4 thru 13 have been fully considered and are persuasive. The rejection of claims 1, 3, 9 and 11 are withdrawn based on amendment to claims 2, 4, 9, 10, 11 and cancellation of claims 1 and 3.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONY M. PAUL whose telephone number is (571)270-1608.  The examiner can normally be reached on Mon - Fri, 7:30 to 5, Alt. Fri, East. Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 




/ANTONY M PAUL/			
Primary Examiner of Art Unit 2846	12/09/2021